DETAILED ACTION
Claims 1-6, 8-16 and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 05 August 2020, the Applicant has filed a response on 05 November 2020.
Claims 7 and 17 have been cancelled.
Response to Arguments
With regard to the 35 U.S.C 101 rejection given to claims 1-20, the claims have been amended to indicate that “a predetermined input cadence of voice commands identifiable by an active application” which is presented as an optional limitation. This shows that for the purpose of the indicated procedure, the input cadence may or may not be identified by an active application. By this, the input cadence may also be identified by a human listening to the voice command, and would thereby still be directed to an abstract idea.
The Examiner hereby maintains the 35 U.S.C. 101 rejection.
Applicant’s arguments with respect to the independent claims 1, 11 and 20 have been considered but are moot due to the new grounds of rejection necessitated by the amendment to the claims. The claims will be addressed based on their current presentation in the following sections.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claims 1, 11 and 20 recite the limitations of receiving a voice input that is determined to correspond to a speech command, determining an input characteristic of the speech command and then performing an action that corresponds to the speech command. Under its broadest reasonable interpretation, the independent claims relate to receiving a speech input determined to contain a speech command, and based on determined characteristics of the speech command particularly an identifiable cadence, an action is determined and performed. Apart from the processor, input device and memory device (which are generic by their recitation), nothing in the claims preclude the claimed technique from being performed in the human mind. A human can listen to an utterance from another user, and determine that it corresponds to particular commands which possess certain required characteristics, particularly an identified cadence, determine the appropriate action to be performed, and then perform the determined action. The claims hereby recite a mental process.
This judicial exception is not integrated into a practical application because the claims simply teach of performing an action based on characteristics determined in an input speech command. The claims are presented in such a way that they can be performed by a generic computer. The claims make mention of a memory device and a processor, which are recited at such a high level of generality, that they amount to no more than a form of insignificant extra-solution activity.

Claims 2 and 12 indicate a list showing the association between speech and commands and determining that a part of the speech corresponds to the association. Such an association can be presented on a piece of paper or performed in the human mind, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 3 and 13 provide teaching to indicate the identification of the speech command with an active application, which can be performed in the human mind, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 4 and 14 provide teaching to indicate that the speech command was detected while receiving another predetermined input type, which can be performed in the human mind, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 5 and 15 provide teaching to indicate the presence of a set of enable speech commands, which can be performed in the human mind, and does not integrate 
Claims 6 and 16 provide teaching to indicate that an audible characteristic is a characteristic of the speech command, which can be performed in the human mind, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 8 and 18 provide teaching for indicating that a pause at one or more predetermined points is an indication of the input cadence, which can be performed in the human mind, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claims 9 and 19 provide teaching indicating that a predetermined input speech is an associated audible characteristic, which can be performed in the human mind, and does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 6, 8, 9, 11, 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mese et al (US 2017/0169819 A1: hereafter – Mese) in view of Lin et al (US 2020/0098354 A1: hereafter – Lin).
For claim 1, Mese is introduced to teach a method, comprising:
detecting, at an input device of an information handling device, voice input (Mese: [0018] — a voice input);
determining, using a processor, whether the voice input corresponds to a voice command (Mese: [0043] — instructions are executed on a processor; [0003] — identifying a user command);
identifying, responsive to determining that the voice input corresponds to a voice command, that the voice command is associated with an enabled voice command (Mese: [0041] — identifying a desired user command within the input (indicating that the command is an enabled one);
determining, using a processor, whether a characteristic of the voice command corresponds to a predetermined input characteristic, [[wherein the characteristic corresponds to a cadence of the voice input and wherein the predetermined input characteristic is associated with a predetermined input cadence of voice commands identifiable by an active application]] (Mese: [0043] — execution by a processor; [0018] — determining if a characteristic is present in a speech input command; [0031] — identifying a characteristic related to the command (predetermined characteristic)); and
performing, responsive to identifying that the voice command is associated with the enabled voice command and responsive to determining that the characteristic performing the determined action).
The reference of Mese fails to disclose the further limitation of this claim, for which is now introduced to teach as:
determining, using a processor, whether a characteristic of the voice command corresponds to a predetermined input characteristic, wherein the characteristic corresponds to a cadence of the voice input and wherein the predetermined input characteristic is associated with a predetermined input cadence of voice commands identifiable by an active application (Lin: [0007] — a voice control application (actively operating on utterances) which is able to detect a speaking cadence from an utterance, and thereby able to perform an action (activating a voice assistant) in response to detecting a change in cadence).
The reference of Mese provides teaching for determining an audible characteristic in an utterance, and whether the characteristic corresponds to a predetermined input characteristic. It differs from the claimed invention in that the claimed invention further provides teaching that the audible characteristic is a predetermined input cadence detected by an active application. This isn’t new to the art as the reference of Lin is provided to teach above. Hence, at the time the application was filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Lin into that of Mese, given the predictable result of having an added speech characteristic suitable for speaker recognition or also deciphering if the speaker is issuing a command to be acted upon or not (Lin: [0007]).
For claim 6, claim 1 is incorporated and the combination of Mese in view of Lin discloses the method, wherein the characteristic of the voice command corresponds to the characteristic being based on background noise (an audible characteristic)).
For claim 8, claim 1 is incorporated and the combination of Mese in view of Lin discloses the method, wherein the predetermined input cadence comprises a pause at one or more predetermined points in the voice command (Lin: [0007] — determining the cadence as the user’s pauses of about 0.5 seconds between each word).
For claim 9, claim 6 is incorporated, and the combination of Mese in view of Lin discloses the method, wherein the audible characteristic is associated with a speed of the voice command and wherein the predetermined input characteristic is associated with a predetermined input speed (Lin: [0007], [0104] — determining a speed at which the user makes utterances).
As for claim 11, device claim 1 and method claim 1 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Mese in [0043] provides a processor and a storage medium, as well as a microphone in [0022]. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 16, device claim 16 and method claim 6 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 6.
As for claim 18, device claim 18 and method claim 8 are related as device and the method of using same, with each claimed element’s function corresponding to the 
As for claim 19, device claim 19 and method claim 9 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 9.
As for claim 20, computer program product claim 20 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Mese in [0043] provides the necessary computer storage device to satisfy this claim. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 1.
Claims 2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Lin (US 2020/0098354 A1) as applied to claim 1, further in view of Levi (US 2014/0244267 A1).
For claim 2, claim 1 is incorporated but the combination of Mese in view of Lin fails to explicitly disclose the limitations of this claim, for which Levi is now introduced to teach as the method, wherein the determining whether the voice input corresponds to a voice command comprises:
accessing a list of associations between voice inputs and voice commands (Levi: [0027] — a table or list of associations between recognised words in an utterance and possible voice commands); and
determining whether a portion of any of the words represents a voice command).
The combination of Mese in view of Lin provides teaching for receiving a speech input and determining that it contains a command. It differs from the claimed invention in that the claimed invention further provides the presence of an association between the input and the commands, and determining that a portion of the input corresponds to the command. This isn’t new to the art as the reference of Levi is seen to provide above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Levi into that of the combination of Mese in view of Lin, given the predictable result of presenting a user with a table of available words or phrases that are applicable as commands for the input device.
For claim 5, claim 1 is incorporated, and as applied to claim 2 above, the combination of Mese in view of Lin further in view of Levi discloses the method, wherein the enabled voice command comprises a set of enabled voice commands (Levi: [0027] — a list of possible voice commands).
As for claim 12, device claim 12 and method claim 2 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 2.
As for claim 15, device claim 15 and method claim 5 are related as device and the method of using same, with each claimed element’s function corresponding to the .
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Lin (US 2020/0098354 A1) as applied to claim 1, further in view of Tahara et al (US 2003/0154077 A1: hereafter – Tahara).
For claim 3, claim 1 is incorporated but the combination of Mese in view of Lin fails to disclose the limitation of this claim, which Tahara is now introduced to teach as the method, wherein the identifying comprises identifying that the voice command is associated with the active application predetermined application (Tahara: FIG. 3 Steps S301-S303 — executing a command on an application when the command matches grammar; [0038] — “[t]he command processor 201 obtains command data from the application 213, and employs a similarity received from the voice command similarity calculator 203 to specify a command to be executed”; [0041] — identifying a user-issued command and associating it to perform an operation in an application; [0122] — executing a command by an application 213).
The reference of Mese provides teaching for identifying a speech command. It differs from the claimed invention in that the claimed invention further teaches of identifying the speech command to be associate with an active application. This isn’t new to the art as the reference of Tahara goes to show above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the reference of Tahara into that of Mese in view of Lin, given the predictable result of controlling several functions within an application.
As for claim 13, device claim 13 and method claim 3 are related as device and the method of using same, with each claimed element’s function corresponding to the .
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Lin (US 2020/0098354 A1) as applied to claim 1, further in view of KIM et al (US 2019/0019515 A1: hereafter – Kim).
For claim 4, claim 1 is incorporated but the combination of Mese in view of Lin fails to disclose the limitation of this claim, for which Kim is now introduced to teach as the method, wherein the identifying comprises identifying that the voice command was detected during receipt of another, predetermined input type (Kim: [0009], [0013] — providing gesture input along with speech input at the same time).
The combination of Mese in view of Lin provides teaching for identifying a speech command. It differs from the claimed invention in that the claimed invention further teaches that the identifying of the speech command was detected during receipt of another predetermined input type. Hence, at the time the application was effectively failed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kim into that of Mese in view of Lin, given the predictable result of being able to provide a speech command and at the same time, specify a device to perform the action of the command out of a plurality of available devices using a different input modality.
As for claim 14, device claim .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mese (US 2017/0169819 A1) in view of Lin (US 2020/0098354 A1) as applied to claim 1, further in view of LI et al (US 2017/0178632 A1: hereafter – Li).
For claim 10, claim 1 is incorporated, but the combination of Mese in view of Lin fails to disclose the limitation of this claim, for which Li is now introduced to teach as the method, further comprising notifying, responsive to determining that the characteristic does not correspond to the predetermined input characteristic, a user (Li: [0043] — notifying the user when an obtained speech feature does not match up with the predetermined feature).
The combination of Mese in view of Lin provides teaching for determining characteristic in an utterance to be a predetermined characateristic, but differs from the claimed invention in that the claimed invention further provides that the user is notified when the obtained characteristic does not correspond to the predetermined characteristic. This isn’t new to the art as the reference of Li is seen to teach above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Li into that of Mese in view of Lin, given the predictable result that informing the user of the obtained speech characteristic not corresponding with the predetermined characteristic lets the user to know to adjust the conditions that could affect the speech, or lets the user know that he/she does not have an authorised access to the intended command.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657